471 F.2d 609
LEMAR TOWING COMPANY, Plaintiff-Appellant,v.FIREMAN'S FUND INSURANCE COMPANY, Defendant-Appellee.
No. 72-3007. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1973.

Joaquin Campoy, William S. Stone, New Orleans, La., for plaintiff-appellant.
Francis Emmett, Bruce W. Dinwiddie, New Orleans, La., for defendant-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The opinion of the District Court is reported, Lemar Towing Company v. Fireman's Fund Insurance Company, 352 F. Supp. 652.  On the basis of that opinion we affirm the judgment below.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I